Third District Court of Appeal
                                 State of Florida

                             Opinion filed April 12, 2017.
           Not final until disposition of timely filed motion for rehearing.
                                 ________________

                                  No. 3D16-670
                           Lower Tribunal No. 00-10487
                               ________________


                                  Jeffrey Locke,
                                      Appellant,

                                          vs.

                                  City of Miami,
                                      Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Robert J. Luck,
Judge.

     McGuinness & Gonzalez, P.A., and Lawrence J. McGuinness and Juliana
Gonzalez, for appellant.

     Victoria Méndez, City Attorney, and John A. Greco, Deputy City Attorney,
and Kerri L. McNulty, Assistant City Attorney, for appellee.

Before EMAS, LOGUE and SCALES, JJ.

      PER CURIAM.

      For the reasons articulated in the trial court’s well considered order, we

affirm.
Affirmed.




            2